Citation Nr: 0024558	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for bilateral ankle 
injuries, rated zero percent disabling.  

2. Entitlement to an increased rating for residuals of a left 
knee injury, rated zero percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 determination of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO) which, inter alia, denied compensable evaluations 
for the service-connected bilateral ankle and left knee 
disabilities.  

This case was previously before the Board in September 1999, 
at which time the issues of service connection for migraine 
headaches and a compensable rating for chronic dermatitis 
were denied; the issues of compensable ratings for bilateral 
ankle and left knee disabilities were remanded.  

The RO completed the requested development to the extent 
possible, and the case is again before the Board for final 
appellate review.  The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).        

A rating decision dated in March 1999 denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran was notified of this decision in a letter from the RO 
dated in March 1999.  A notice of disagreement was filed in 
November 1999, and the RO issued a statement of the case on 
this matter in December 1999.  However, a substantive appeal 
as to this issue is not of record.  Accordingly, the Board 
does not have jurisdiction of this matter.  38 C.F.R. 
§ 20.200 (1999).  

In September 2000 written arguments, the veteran's 
representative listed the issues as including entitlement to 
service connection for migraine headaches, secondary to 
service-connected disability and entitlement to an increased 
rating for chronic dermatitis related to fungus infection of 
the feet.  As noted above, these issues were previously 
decided in the Board's September 1999 decision.  To the 
extent that the veteran wishes to reopen a claim as to these 
matters, they are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran's left knee is shown to be stable on testing 
and clinical examination, without evidence of recurrent 
subluxation or lateral instability.  

2.  The veteran's complaints of pain involving the ankles and 
left knee are not supported by objective pathology, and no 
associated functional impairment, including limitation of 
motion, is shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral ankle 
injuries have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, Code 5271 
(1999).

2.  The criteria for a compensable rating for residuals of a 
left knee injury are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Part 4, Codes 
5257, 5260 and 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows that 
in December 1974, the veteran bruised his left knee.  There 
was slight edema, but lateral ligaments were intact.  Heat 
was to be applied.  On follow-up treatment in January 1975, 
the edema had decreased, but he still had pain when standing 
for prolonged periods.  Treatment in August 1975 for an ankle 
disorder was reported.  X-ray films showed no significant 
abnormality. 

The VA examined the veteran in October 1977, at which time he 
reported multiple injuries in service.  There was normal 
range of motion of the left knee, and the ligaments were 
intact.  There was no effusion, deformity or tenderness 
noted, and his gait was good.  He was able to do a knee bend 
with some difficulty.  Range of motion of the ankle joints 
was normal, without discomfort.  There was no effusion, 
deformity or tenderness, and no obvious ligamentous 
instability was reported. 

A rating decision dated in December 1977 granted service 
connection for residuals of a left knee injury under DC 5257 
and residuals of injury of both ankles, under DC 5299-5271, 
each rated noncompensably.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In July 1995, it was noted that the 
veteran had used ankle supports for more than 20 years due to 
ankle pain.  Pain had increased recently.  In an August 1995 
note, the veteran indicated that he had been taken off work 
as a result of ankle restrictions, which precluded him from 
climbing ladders.  On treatment in August 1996, there was no 
noticeable swelling, but bilateral tenderness to palpation, 
and pain with dorsiflexion was present.  In October 1996, the 
veteran reported a lot of pain in the legs and ankles, but 
that wearing his leg and ankle braces helped, as well as 
taking medication. 

The VA examined the veteran in October 1995, at which time he 
reported continued weakness and instability in both ankles, 
along with knee pain which seemed to develop with activities 
and was worse when the veteran had been trying to favor his 
ankles.  The veteran was wearing bilateral air splints in his 
shoes, which seemed to help with his feeling of ankle 
instability.  He also reported intermittent pain around the 
posterior aspect of both knees.  There was neither mechanical 
locking nor giving way of the knees.  On examination, there 
was no effusion or deformity of the knee joints.  Both knees 
were stable to varus and valgus stress.  There was a negative 
Lachman's, drawer, pivot shift and McMurray's test, with an 
equivocal Tinel's test over the superficial peroneal nerve.  
There was no joint line tenderness.  Range of motion of the 
left knee was to full extension and 135 degrees of flexion.  
Full flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

With regard to the ankles, there was no swelling, and when he 
stood, there was no deformity of the ankles.  He was 
significantly tender on the anterior portions of the distal 
fibula.  There was an equivocal Lachman's test of both 
ankles, due to guarding of the ankles, but there was no gross 
instability.  Flexion was possible to 30 degrees in each 
ankle, but the veteran lacked 10 degrees to full extension.  
The Board notes that plantar flexion is considered to be full 
for VA purposes at 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  The examiner concluded that the veteran had a 
previous ligamentous injury to his ankles, with equivocal 
instability at the time of examination.  His subjective 
complaints seemed to be more significant than his objective 
findings.  By the history, the veteran had a significant 
disability.  However, based on the findings on examination, 
there was nothing other than his hypersensitivity that would 
qualify as being other than a limited disability.  

In June 1997, the veteran also underwent a peripheral nerve 
examination.  All testing was essentially negative.  The 
diagnosis was no objective evidence of peripheral neuropathy 
or other neurological disease.  

He also underwent a joints examination in June 1997.  He 
reported sharp pains in both of his ankles, along with 
numbness and instability.  He also reported throbbing and 
spasming pain in both knees.  It was indicated that Reiter's 
syndrome had been diagnosed.  On examination, there was no 
evidence of swelling or deformity of the knees or ankles.  
There was significant joint line tenderness over the knees 
and ankles.  Range of motion of the ankles was to 5 degrees 
of dorsiflexion and 15 degrees of plantar flexion, with 
additional motion resisted secondary to pain.  The range of 
motion of the knees was from 0 to 120 degrees.  The veteran 
was extremely hypersensitive to pain, consistent with the 
earlier examination.  While the veteran took exception to 
this conclusion, the examining physician indicated it was 
difficult to determine if the pain was entirely psychologic.  
The diagnoses included early degenerative changes of the 
bilateral knees, as shown on X-ray films, and history of 
injury of the bilateral ankles with residual instability.  
One possible explanation for the veteran's marked pain 
manifestation would be the veteran's Reiter's syndrome, 
although the examiner did not know enough about Reiter's 
syndrome to state whether or not the arthropathy caused by 
the Reiter's syndrome could provide such a manifestation of 
pain.  

A statement from a VA physician dated in December 1997 
indicated the veteran was disabled as a result of Reiter's 
syndrome in the ankle joints.  In a February 1998 VA 
treatment note, the veteran complained of pain, worse when he 
was walking.  The assessment included Reiter's syndrome.

A rating decision dated in April 1998 denied service 
connection for Reiter's syndrome.  The veteran was notified 
of this decision in a letter dated in April 1998.  He filed a 
timely notice of disagreement, and a statement of the case 
was issued in March 1999.  A substantive appeal was not 
filed.   

VA outpatient treatment records dated in August 1998 show 
that the veteran was treated for complaints of pain; Reiter's 
syndrome was the diagnosis.  Prior medical history was noted 
to include ankle trauma in Vietnam.  Physical examination of 
the ankles revealed no swelling or erythema.  There was 
tenderness all over the ankles.  Range of motion of the 
ankles was decreased.  There was also tenderness below the 
joint line of the knees.  The pertinent assessment was ankle 
pain secondary to trauma and Reiter's syndrome.  In another 
August 1998 treatment note, the veteran reported shooting 
pains, starting from the ankles up to the spine.  The 
assessment was ankle pain secondary to trauma and Reiter's 
syndrome, and the veteran was to be placed on medication.    

VA outpatient treatment records dated in February 1999 show 
that the veteran continued to complain of pain of multiple 
joints.  On physical examination, both ankles were tender to 
palpation, without synovitis or deformity.  Bilateral knee 
examination was normal.  The assessment was multi-joint 
arthralgia of questionable etiology; the diagnosis of 
Reiter's syndrome was considered questionable.  In March 
1999, the veteran described knee and ankle pain as if a "hot 
rod" was in there.  He reported having swelling of the ankle 
joints at the end of the day; knee joints also became sore.  
On physical examination, the knees and ankles were normal 
appearing, without heat and swelling; tenderness was noted.  
Movement of the knees was encouraged.  In May 1999, the 
veteran reported that he performed daily stretching of the 
bilateral lower extremities.  Although he still reported 
pain, he thought the he was getting more range of motion.  

VA outpatient treatment records dated in June 1999 indicate 
that the veteran was doing relatively well.  Injections on 
the prior visit had reportedly helped his knees.  He 
complained of joint pain, especially in the knees and ankles.  
Objective examination showed that the veteran wore bilateral 
ankle braces.  Range of motion was normal, except for the 
ankles.  The assessments were Reiter's syndrome and status 
post Vietnam war injury to ankles.  In September 1999, the 
veteran reported knee and ankle pain affected by weather.  

The veteran was afforded a VA examination in December 1999.  
The examiner stated that the claims file had been reviewed.  
The veteran indicated that since being injured in the 
service, he had incredible pain.  He reported that he was 
unable to stand for more than 1/2 hour or walk greater than 
one block.  He wore gel casts on both lower extremities for 
many years.  He also had bilateral knee pain. 

On objective examination, the veteran ambulated with a short 
shuffling-type antalgic gait.  He appeared to exaggerate each 
movement, along with his ability to ambulate.  He was 
observed to be able to untie his shoes and remove his clothes 
without difficulty.  He did not appear to be in pain while 
seated.  With even the slightest attempt at palpation, the 
veteran stated that he experienced severe pain and 
hyperesthesia.  With minor ranges of motion in terms of 5 
degrees of plantar flexion to dorsiflexion, 
eversion/inversion, the veteran stated that he was in 
excruciating pain; therefore, the examiner stated that he was 
not able to adequately examine the veteran's ankles and 
knees, including stability or range of motion.  The examiner 
noted that there did not appear to be any atrophy or 
deformity of the knee or ankle.  There was no swelling or 
trophic changes of the lower extremities.  The examiner's 
opinion was that the veteran's pain appeared to be greatly 
out of proportion to any physical abnormality during 
examination. 

X-ray examination revealed mild ossification of the medial 
collateral ligament or the deltoid ligament of the right 
ankle, with no significant joint space narrowing, subchondral 
sclerosis or other signs of degenerative changes of either 
the knee or the ankle, in any view.  The diagnosis was 
Reiter's syndrome with non-specific ankle and knee pain that 
radiated proximally.  The examiner concluded that the 
veteran's complaints seemed to be greatly out of proportion 
to his physical appearance and his ability to ambulate.  The 
examiner pointed out that it was difficult to obtain a 
physical examination due to the veteran's extreme 
sensitivity.  

Analysis

Initially, the Board finds that the veteran's claim for 
higher ratings is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  By this finding, the Board means that 
the veteran has presented a claim which is not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  During the pendency of the appeal, 
the RO afforded the veteran several VA examinations and 
treatment records were also secured and associated with the 
claims file.  Thus, the VA satisfied its duty to assist under 
38 U.S.C.A. § 5107.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The veteran is currently in receipt of a 0 percent disability 
evaluation for his residuals of injury, bilateral ankles, 
under 38 C.F.R. § 4.71, Diagnostic Codes 5299-5271.  38 
C.F.R. § 4.27 (1999) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  In this case, the RO has selected DC 
5271 as the diagnostic criteria that best encompasses the 
veteran's ankle disorder.  The Board agrees with this 
selection under 38 C.F.R. § 4.71a, as there is no evidence 
that the veteran has pertinent symptomatology of the other 
DCs applicable to the ankle, including DC 5270, 5272, 5273 
and 5274.  

A 10 percent rating is warranted for moderate limitation of 
motion of the ankles.  38 C.F.R. § 4.71, Part 4, Code 5271 
(1999).  Under the provision of 38 C.F.R. § 4.31 (1999), in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 

As for the left knee, the zero percent rating currently in 
effect is appropriate when extension is limited to 5 degrees 
or flexion is limited to 60 degrees.  For a 10 percent rating 
to be warranted, extension must be limited to 10 degrees, or 
flexion limited to 45 degrees.  A 10 percent rating would 
also be warranted if there was slight recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71, Part 4, Codes 
5257, 5260 and 5261 (1999).

Initially, with regard to rating the veteran's left knee 
under DC 5257, the Board notes that the medical evidence does 
not show findings of recurrent subluxation or lateral 
instability so as to warrant a 10 percent evaluation under 
that DC.  For example, when the veteran was examined by VA in 
October 1995, there was no report of give-way or locking.  
Further, the examiner specified that the knee was stable and 
pertinent testing was negative.  This examination report is 
consistent with other medical evidence, including in February 
1999 when the examiner found that the knee was normal.  
Accordingly, in the absence of recurrent subluxation or 
lateral instability of the left knee, an increased rating 
under DC 5257 is not appropriate.  

Alternatively, the veteran's left knee may be rated under the 
DC for limitation of motion.  The veteran's ankles are also 
rated based on limitation of motion.  The Court, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a rating under DC 5260 or DC 5261 [or 
other DC based on limitation of motion]. VAOPGCPREC 9-98 
(August 14, 1998).   

A review of the medical evidence indicates that the veteran 
has sought repeated treatment for painful joints, including 
the knees and ankles.  The medical treatment records also 
show that the veteran's pain has frequently been attributed 
to the effects of Reiter's disease, a nonservice-connected 
disability.  The rating for the veteran's service-connected 
disabilities may not be based on symptoms from nonservice-
connected disability.  See 38 C.F.R. § 4.14 (1999) (the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation...is to be avoided).  

When this case was remanded in September 1999, the Board 
requested that a VA examination be scheduled in order for the 
examiner to ascertain the effects from the service-connected 
disorder, including the effects of pain.  The examiner 
concluded, consistent with the previous VA examiner in 1995 
and 1997, that the veteran's hypersensitivity rendered it 
difficult to obtain complete examination results.  Similar to 
the other VA examiner's conclusions, the 1999 examiner stated 
that the veteran's complaints seemed to be "greatly out of 
proportion" to his physical appearance and ability to 
ambulate.  

In evaluating the effects of pain, the Board notes that a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  Additionally, the provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

In this case, the medical records are notable for the lack of 
objective documentation pertinent to impairment due to pain.  
For example, the examiner in 1999, who was tasked with 
particularly identifying any effects from pain, was able to 
make observations regarding whether there was objective 
pathology to corroborate the effects of pain.  The examiner 
documented that there did not appear to be any atrophy or 
deformity of the knee or ankle.  There was no swelling or 
trophic changes of the lower extremities.  The veteran was 
also able to disrobe without difficulty.  Further, this 
examiner had access to the veteran's claims file and was well 
aware of the veteran's reports of pain.  In making the final 
conclusions, the examiner did not provide a diagnosis or make 
other findings that attributed functional impairment, 
including loss of range of motion, to the veteran's service-
connected disability.  

The Board recognizes that the veteran has consistently 
reported painful motion during previous VA treatment and 
examinations and that he has honestly described what he 
believes are his limitations from his service-connected 
disabilities.  Nevertheless, the Board finds that the VA 
examination report of 1999 carries very high probative value 
and outweighs the veteran's subjective reports.  
Additionally, the Board finds that the 1999 VA examination 
report is a more accurate evaluation of the impairment 
resulting from service-connected disability (as opposed to 
other treatment records) since the examiner in 1999 had the 
entire claims file to review and was aware of nonservice-
connected disability as well.  Owens v. Brown, 7 Vet. 
App. 429 (1995).     

Due to the absence of objective findings to corroborate the 
veteran's accounts of pain, the Board does not conclude that 
a compensable rating for the left knee or bilateral ankle 
disabilities under DCs based on limitation of motion is 
warranted, including when the applicable regulations 
pertinent to painful motion are considered.  

Alternatively, when a knee disability is already rated under 
Diagnostic Code 5257, as here, a separate rating for 
arthritis is assignable if the veteran has limitation of 
motion under Diagnostic Code 5260 or 5261.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned.  See 
VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997).  This 
was confirmed by a subsequent opinion.  See VAOPGCPREC 9-98 
(August 14, 1998).  

As described above, a June 1997 VA examination noted the 
presence of early degenerative changes by x-ray.  
Significantly, however, the subsequent VA examination in 1999 
found no signs of degenerative joint disease, nor are there 
findings/diagnoses of arthritis.  In the absence of current 
findings of arthritis, a separate rating is not appropriate 
for the degenerative changes of the left knee at this time.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In August 1995 treatment 
notes, the veteran reported that his employer had taken him 
"off work" because of ankle restrictions (unable to climb 
ladders), and in a liberal reading, this possibly raises a 
claim for an extraschedular evaluation.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (1999).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(1999).   

The Board recognizes the statement in the August 1995 
treatment note raised the possibility of an extraschedular 
rating.  With respect to this claim, the Board observes that 
in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. 

In this case, the veteran was provided with the text of the 
criteria for an extraschedular rating in the statement of the 
case that was furnished to him in July 1996.  The RO chose 
not to refer the veteran's claim for an extraschedular 
rating.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  See also Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the Board concurs that the veteran's ankle and 
knee disabilities are neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

The Board finds that there is no documentation in the record 
that the veteran's service-connected knee or ankle disorder 
present such an unusual disability picture that the regular 
rating criteria are precluded.  Rather, the symptoms and 
complaints described fall squarely with what is reflected in 
the rating criteria that encompasses industrial impairment.  
The VA examination reports or other medical records do not 
indicate that the disorders markedly interfere with 
employment.  What the veteran has not shown in this case is 
that his knee or ankle disability, in and of itself, results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
the service-connected knee or ankle disorders.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.



ORDER

An increased rating for residuals of bilateral ankle injuries 
is denied.  

An increased rating for residuals of a left knee injury is 
denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 

